Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bill Conger on May 16, 2022.
	Please replace claim 14 with the following:

14.	A polysiloxane composition comprising:

a) at least one hydroxyl-terminated polyorganosiloxane;

b) at least one diacetoxysilane, having the formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


where, R1 and R2 are each independently an alkyl group, or an alkoxy group having one or more carbon atoms;

c) at least one multifunctional alkoxysilane crosslinker selected from the group consisting of methyltrimethoxysilane, methyltriethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane,
tetramethoxysilane, tetraethoxyoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane,and combinations thereof;

d) at least one filler; and

e) at least one catalyst.



Allowable Subject Matter
Applicant was advised that the Examiner had, after further consideration, determined that there was nothing improper in the conclusion that the composition defined by original claim 14 was prima facie obvious in view of the separate teachings of Langerbeins and Lin (the document number for the latter having been misreported as U.S. 4,296,228 instead of U.S. 5,534,563).  Moreover, although Applicant identified several distinctions between the makeup/properties of the claimed- and prior art compositions, it was noted that none of these were claimed in independent claim 14.  
It was observed, though, that the alkoxysilane equated with claimed component (C)  from each reference had been mentioned in the context of an adhesion promoter and, was therefore organo-functional.  In particular, alkoxysilanes bearing a non-hydrolyzable organic functional group with heteroatoms were disclosed.  Noting that the specific permutations of the claimed alkoxysilane (C) were alkoxysilanes comprising a non-hydrolyzable hydrocarbon substituent fulfilling the role of a crosslinking agent, the Examiner suggested that Applicant consider amending claim 14 to stipulate that (C) is chosen from one of the compounds delineated on page 4, lines 23-24 of the Specification.  Applicant thus authorized the amendment supra to overcome the rejections of record.
An updated/modified survey of the prior art did not yield any additional references more germane than those cited previously.  Accordingly, claims 14-33 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


May 16, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765